Citation Nr: 1038698	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1977.  He died in February 2005.  The appellant seeks benefits as 
the Veteran's surviving spouse. 
 
This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2005.  

2.  The Veteran and the appellant were legally married on 
February [redacted], 2005, pursuant to a State of South Carolina License 
and Certificate for Marriage.  

3.  The appellant was legally married to another man until 
February [redacted], 2004.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of 
the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 
101, 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1, 
3.50, 3.52, 3.53, 3.54, 3.205 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), requires VA to assist a 
claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the law is dispositive 
of the issue as the facts are not in dispute.  Therefore, the 
VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Analysis

The appellant contends that she should be recognized as the 
Veteran's surviving spouse for purposes of establishing 
entitlement to VA death benefits, especially Dependency and 
Indemnity Compensation (DIC).

VA death benefits may be paid to a surviving spouse who was 
married to a veteran: (1) before the expiration of 15 years after 
the termination of the period of service in which the injury of 
disease causing death was incurred or aggravated, (2) one year or 
more prior to the Veteran's death, or (3) for any period of time 
if a child was born of the marriage, or was born to them before 
the marriage.  38 U.S.C.A. §§ 1102, 1304, 154; 38 C.F.R. § 3.54.  
The term "surviving spouse" means a person of the opposite sex 
who was the spouse of the veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse in the 
case of temporary separations) and who has not remarried or (in 
cases not involving remarriage) has not since the death of the 
Veteran lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 38 
U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50,  3.53.  A wife is a person 
whose marriage to the Veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j) (see below).  38 C.F.R. § 3.50(a).

The record in the present case is clear.  A State of South 
Carolina License and Certificate of Marriage shows that the 
Veteran and the appellant were married on February [redacted], 2005.  A 
Certificate of Death shows that the Veteran died on February [redacted], 
2005.  The appellant has not indicated that any children were 
born of the marriage, and there is no indication that the 
appellant and the Veteran did not live together continuously from 
the date of marriage until the date of the Veteran's death.  
Likewise, there is no indication that the appellant has 
remarried, lived with another person, or held herself out openly 
to the public to be the spouse of another person.

In fact, the only issue on appeal is whether the appellant and 
the Veteran were married for one year (or more) prior to his 
death.  The record shows, as indicated, that they had been 
legally married for only five days at the time of his death.  The 
appellant contends, however, that she and the Veteran had entered 
a common law marriage more than one year prior to his death.  
 
In this regard, a marriage means, for VA benefits purposes, a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the laws of the place 
where the parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).  Here, the record shows that the Veteran and the 
appellant resided in South Carolina prior to the time of their 
legal marriage on February [redacted], 2005.  Accordingly, the Board must 
look to the laws of the state of South Carolina to determine 
whether the appellant and the Veteran had entered into a valid 
common law marriage for at least one year prior to his death.  

The Supreme Court of the State of South Carolina has continuously 
reaffirmed that common law marriages may be recognized in that 
state.  For a common law marriage to be valid, the parties must 
intend to enter into a marriage contract, though there is a 
"presumption in favor of marriage," which "is triggered only 
upon satisfactory proof of cohabitation, apparently matrimonial, 
coupled with social acceptance over a long period of time."  
Barker v. Baker, 330 S.C. 361, 367, 368, 372 (1998).  A common 
law bigamous marriage, however, is void under law and as a matter 
of public policy.  See Johns v. Johns, 309 S.C. 199, 202-203 
(1992).  According to S.C. Code Ann. § 20-1-80, "[a]ll marriages 
contracted while either of the parties has a former wife or 
husband living shall be void."  In other words, a common law 
marriage is not formed if one party to the common law marriage 
has an existing marriage to a third person, and the parties' 
"relationship is not automatically transformed into a common-law 
marriage" after "the [existing marriage] impediment is removed 
".  Callen v. Callen, 365 S.C. 618, 624 (2005).  

Here, the appellant wrote in a January 2008 statement that she 
and the Veteran began living as husband and wife on January [redacted], 
2004.  The record shows that the Veteran was divorced from his 
ex-wife in May 1990.  The record also clearly shows that the 
appellant was married to a third-party on January [redacted], 2004.  In 
fact, a State of South Carolina Final Order of Divorce 
establishes that the appellant was not divorced from her ex-
husband on February [redacted], 2004.  Therefore, she was legally 
precluded from entering into a common law marriage with the 
Veteran on January [redacted], 2004, or at any time prior to prior to the 
February [redacted], 2004.  See Callen, 365 S.C. at 624.  

With this in mind, the Board finds that the issue of whether the 
Veteran and the appellant entered into a valid common law 
marriage after February [redacted], 2004, is immaterial.  The time period 
between February [redacted], 2004 (the date of the appellant's divorce), 
and February [redacted], 2005 (the date of the Veteran's death), is less 
than one year.  Accordingly, even if the appellant and the 
Veteran had entered into a common law marriage prior to their 
legal marriage on February [redacted], 2005, they would not have been 
married for one year or more prior to the Veteran's death.  

As a final matter, the Board points out that according to the 
provisions of 38 U.S.C.A. § 103 (and 38 C.F.R. §§ 3.52, 3.205), 
an attempted marriage that is invalidated by reason of legal 
impediment may nevertheless be "deemed valid" under certain 
circumstances.  This exception only applies, however, where a 
claimant entered into a marriage without knowledge of the 
impediment See 38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  Here, the 
appellant does not contend that she was unaware that she was 
still legally married to a different man at the time she feels 
she entered into a common law marriage with the Veteran.  In 
fact, the appellant submitted a Statement of Marital Relationship 
(VA Form 21-4170) in support of her claim in January 2008.  In 
the statement, she wrote that she began living with the Veteran 
as husband and wife on January [redacted], 2004.  In a later statement, 
also submitted in January 2008, the appellant specified that when 
she and the Veteran began living together, they agreed that they 
would be husband and wife, but "would not make it public until 
my divorce was final in aprox. [sic] 30 days."  This statement 
shows that she was aware that she was still married when she and 
the Veteran began living together in the claimed common law 
marriage.  Thus, even though there is evidence corroborating her 
report that she and the Veteran held themselves out as husband 
and wife for more than a year prior to his death, she was aware 
of the legal impediment to any common law marriage.  See 
38 C.F.R. § 3.52(b).  For these reasons, there is no basis upon 
which to find that a common law marriage between the appellant 
and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 
and 38 C.F.R. §§ 3.52, 3.205.  

As such, the Board finds that the appellant may not be recognized 
as the Veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits, and her claim is denied as a 
matter of law.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. 
§§ 3.50, 3.54.

In reaching this determination, the Board notes that it is 
sympathetic to the appellant's claim; however, the Board is 
without authority to grant the appellant's claim on an equitable 
basis, and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. 
West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  As such, the claim must be denied as 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to VA death benefits is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


